Case:19-00462-MCF Doc#:24 Filed:05/27/20 Entered:05/28/20 17:03:55                    Desc: Main
                          Document Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO
                                   Minute Entry

Hearing Information:

Debtor: JUAN CARLOS PRADO NICASIO
Case Number: 19-06224 MCF                                                  Chapter: 13
Adversary Number: 19-00462-MCF
Date / Time / Room: 05/27/2020 09:00 am
Bankruptcy Judge: MILDRED CABAN FLORES
Courtroom Clerk: ED BUJOSA
Reporter / ECR: GRACIELA MUNIZ

Matter:

INITIAL SCHEDULING CONFERENCE

Appearances:

Ada M. Conde on behalf of Debtor/Plaintiff

Minutes of Proceedings:

ORDER:

The Plaintiff is ordered, within seven (7) days, to file evidence of having served the summons on
time to the Co-defendants Dionisio Benitez Rodriguez, Ferreteria Montalvo, Inc. and to Marilin
Prado. If the evidence of service of summons is not filed, the Plaintiff shall move the Court for
issuance of new summons.

/s/MILDRED CABAN FLORES
U.S. Bankruptcy Judge
